Case 1:19-cv-23381-UU Document 19 Entered on FLSD Docket 04/13/2021 Page 1 of 7
           USCA11 Case: 19-14304 Date Filed: 04/12/2021 Page: 1 of 1

                                                                                                           AP
                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT
                                                                                         Apr 12, 2021
                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303
                                                                                                                 MIAMI
 David J. Smith                                                                      For rules and forms visit
 Clerk of Court                                                                      www.ca11.uscourts.gov


                                           April 12, 2021

  Clerk - Southern District of Florida
  U.S. District Court
  400 N MIAMI AVE
  MIAMI, FL 33128-1810

  Appeal Number: 19-14304-AA
  Case Style: Douglas Young v. USA
  District Court Docket No: 1:19-cv-23381-UU
  Secondary Case Number: 1:11-cr-20700-UU-2

  A copy of this letter, and the judgment form if noted above, but not a copy of the court's
  decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
  was previously forwarded to counsel and pro se parties on the date it was issued.

  The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
  was previously provided on the date of issuance.

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Lois Tunstall
  Phone #: (404) 335-6191

  Enclosure(s)
                                                                      MDT-1 Letter Issuing Mandate
Case 1:19-cv-23381-UU Document 19 Entered on FLSD Docket 04/13/2021 Page 2 of 7
           USCA11 Case: 19-14304 Date Filed: 04/12/2021 Page: 1 of 1


                            UNITED STATES COURT OF APPEALS
                                  For the Eleventh Circuit
                                      ______________

                                           No. 19-14304
                                          ______________

                                      District Court Docket No.
                                         1:19-cv-23381-UU

  DOUGLAS YOUNG,

                                                     Petitioner - Appellant,

  versus

  UNITED STATES OF AMERICA,

                                              Respondent - Appellee.
                        __________________________________________

                        Appeal from the United States District Court for the
                                   Southern District of Florida
                        __________________________________________

                                            JUDGMENT

  It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
  entered as the judgment of this Court.

                                    Entered: February 16, 2021
                          For the Court: DAVID J. SMITH, Clerk of Court
                                          By: Jeff R. Patch




 ISSUED AS MANDATE 04/12/2021
Case 1:19-cv-23381-UU Document 19 Entered on FLSD Docket 04/13/2021 Page 3 of 7
           USCA11 Case: 19-14304 Date Filed: 02/16/2021 Page: 1 of 4



                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-14304
                            Non-Argument Calendar
                          ________________________

            D.C. Docket Nos. 1:19-cv-23381-UU; 1:11-cr-20700-UU-2


 DOUGLAS YOUNG,

                                                     Petitioner-Appellant,

                                     versus

 UNITED STATES OF AMERICA,

                                                     Respondent-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (February 16, 2021)


 Before WILSON, MARTIN, and BRANCH, Circuit Judges.

 PER CURIAM:
Case 1:19-cv-23381-UU Document 19 Entered on FLSD Docket 04/13/2021 Page 4 of 7
           USCA11 Case: 19-14304 Date Filed: 02/16/2021 Page: 2 of 4



        Douglas Young, a federal prisoner proceeding pro se, appeals the district

 court’s dismissal of his 28 U.S.C. § 2255 motion for lack of jurisdiction on the

 ground that it was an impermissibly second or successive motion. In that motion,

 Young argued that his 18 U.S.C. § 924(c) conviction is invalid in light of United

 States v. Davis, 139 S. Ct. 2319 (2019). 1 The government moves for summary

 affirmance, arguing that the district court properly dismissed Young’s § 2255

 motion because Young had filed previously an initial § 2255 motion which was

 denied, and he did not have authorization from this Court to file a second or

 successive § 2255 motion.

        Summary disposition is appropriate either where “the position of one of the

 parties is clearly right as a matter of law so that there can be no substantial

 question as to the outcome of the case, or where, as is more frequently the case, the

 appeal is frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th

 Cir. 1969).

        “We review de novo the district court’s dismissal of a 28 U.S.C. § 2255

 motion as second or successive.” McIver v. United States, 307 F.3d 1327, 1329



        1
          In Davis, the Supreme Court extended its holdings in Johnson v. United States, 135 S.
 Ct. 2551 (2015) and Sessions v. Dimaya, 138 S. Ct. 1204 (2018) to 18 U.S.C. § 924(c) and held
 that § 924(c)(3)(B)’s residual clause, like the residual clauses in 18 U.S.C. § 924(e)(2)(B) and
 18 U.S.C. § 16(b), is unconstitutionally vague. Davis, 139 S. Ct. at 2324–25, 2336. Thereafter,
 we held that Davis announced a new rule of constitutional law within the meaning of
 § 2255(h)(2) and was retroactively applicable. See In re Hammoud, 931 F.3d 1032, 1038–39
 (11th Cir. 2019).
                                                 2
Case 1:19-cv-23381-UU Document 19 Entered on FLSD Docket 04/13/2021 Page 5 of 7
           USCA11 Case: 19-14304 Date Filed: 02/16/2021 Page: 3 of 4



 (11th Cir. 2002). The Antiterrorism and Effective Death Penalty Act of 1996

 (“AEDPA”) provides that, before a movant may file a second or successive § 2255

 motion, he first must obtain an order from the court of appeals authorizing the

 district court to consider the motion. See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h).

 Absent authorization from this Court, the district court lacks jurisdiction to

 consider a second or successive motion to vacate sentence. See Farris v. United

 States, 333 F.3d 1211, 1216 (11th Cir. 2003).

       Young pleaded guilty in 2011 to conspiracy to commit Hobbs Act robbery,

 in violation of 18 U.S.C. § 1951(a), and using or carrying a firearm in relation to a

 crime of violence, in violation of 18 U.S.C. § 924(c). Young filed his initial

 § 2255 motion in April 2019, which was ultimately dismissed as time-barred.

 Thereafter, Young sought permission in this Court to file a second or successive

 § 2255 motion, challenging his § 924(c) conviction based on Davis. We denied

 Young’s application, concluding that he could not make a prima facie showing that

 his § 924(c) conviction was unconstitutional under Davis because it was

 independently supported by the substantive offense of Hobbs Act robbery, which

 remained a qualifying offense under § 924(c)’s elements clause.

       Meanwhile, Young filed the underlying § 2255 motion in the district court

 that is the subject of this appeal. Young did not have the required authorization

 from this Court to file a second or successive § 2255 motion. See 28 U.S.C.


                                           3
Case 1:19-cv-23381-UU Document 19 Entered on FLSD Docket 04/13/2021 Page 6 of 7
           USCA11 Case: 19-14304 Date Filed: 02/16/2021 Page: 4 of 4



 § 2244(b)(3)(A). Therefore, the district court lacked jurisdiction to consider

 Young’s motion. See id.; Farris, 333 F.3d at 1216. Accordingly, because there is

 no substantial question that the district court correctly dismissed Young’s

 successive § 2255 motion for lack of jurisdiction, we GRANT the government’s

 motion for summary affirmance. See Groendyke Transp., Inc., 406 F.2d at 1162.




                                           4
Case 1:19-cv-23381-UU Document 19 Entered on FLSD Docket 04/13/2021 Page 7 of 7
           USCA11 Case: 19-14304 Date Filed: 02/16/2021 Page: 1 of 1


                                         UNITED STATES COURT OF APPEALS
                                            FOR THE ELEVENTH CIRCUIT

                                            ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                          56 Forsyth Street, N.W.
                                                          Atlanta, Georgia 30303


 David J. Smith                                                                                                  For rules and forms visit
 Clerk of Court                                                                                                  www.ca11.uscourts.gov


                                                       February 16, 2021

  MEMORANDUM TO COUNSEL OR PARTIES

  Appeal Number: 19-14304-AA
  Case Style: Douglas Young v. USA
  District Court Docket No: 1:19-cv-23381-UU
  Secondary Case Number: 1:11-cr-20700-UU-2

  This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF") system,
  unless exempted for good cause. Non-incarcerated pro se parties are permitted to use the ECF system by
  registering for an account at www.pacer.gov. Information and training materials related to electronic filing, are
  available at www.ca11.uscourts.gov. Enclosed is a copy of the court's decision filed today in this appeal. Judgment has
  this day been entered pursuant to FRAP 36. The court's mandate will issue at a later date in accordance with FRAP 41(b).

  The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition for rehearing
  en banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for inmate filings, a petition for
  rehearing or for rehearing en banc is timely only if received in the clerk's office within the time specified in the rules.
  Costs are governed by FRAP 39 and 11th Cir.R. 39-1. The timing, format, and content of a motion for attorney's fees and
  an objection thereto is governed by 11th Cir. R. 39-2 and 39-3.

  Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a complete list of all
  persons and entities listed on all certificates previously filed by any party in the appeal. See 11th Cir. R. 26.1-1. In
  addition, a copy of the opinion sought to be reheard must be included in any petition for rehearing or petition for
  rehearing en banc. See 11th Cir. R. 35-5(k) and 40-1 .

  Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for time spent on
  the appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme Court of a petition for
  writ of certiorari (whichever is later) via the eVoucher system. Please contact the CJA Team at (404) 335-6167 or
  cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the eVoucher system.

  For questions concerning the issuance of the decision of this court, please call the number referenced in the signature
  block below. For all other questions, please call T. L. Searcy, AA at (404) 335-6180.

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Jeff R. Patch
  Phone #: 404-335-6151

                                                                                           OPIN-1 Ntc of Issuance of Opinion
